                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JAMES CORNELIUS BROWN,

                   Petitioner,                      Case No. 4:19-cv-10975
                                                    Hon. Matthew F. Leitman
v.

L. PARISH, WARDEN,

               Respondent.
________________________________/

     OPINION AND ORDER DENYING PETITIONER’S MOTIONS FOR
      APPOINTMENT OF COUNSEL (DKT. NO. 3), INCREASED PAGE
     LIMIT (DKT. NO. 4), AND EVIDENTIARY HEARING (DKT. NO. 5)

       Michigan prisoner James Cornelius Brown, presently serving four terms of

life without parole at the Oaks Correctional Facility in Manistee, Michigan, seeks a

writ of habeas corpus pursuant to 28 U.S.C. § 2254. In his pro se application,

Petitioner challenges his Wayne County jury trial convictions of four counts of first-

degree murder; four counts of disinterment, mutilation, defacement, or carrying

away of a human body; and two counts of arson.

       The Court has ordered a response to the petition, which is due October 8,

2019. (Docket No. 6.) Now before the Court are Petitioner’s motions for

appointment of counsel, leave to exceed page limits, and an evidentiary hearing,

(Docket Nos. 3, 4, 5.)
      First, a petitioner has no absolute right to be represented by counsel on federal

habeas review. Abdur-Rahman v. Michigan Dept. of Corr., 65 F.3d 489, 492 (6th

Cir. 1995); Wright v. West, 505 U.S. 277, 293 (1992) (citations omitted). A court

may appoint counsel for an indigent person seeking habeas relief when “the interests

of justice so require,” 18 U.S.C.A. § 3006A(a)(2)(B); and must do so under certain

specified circumstances. See Rules Governing § 2254 Cases, Rule 6(a) (discovery),

8(c) (evidentiary hearings).

      Neither the interests of justice nor the current circumstances require the

appointment of counsel now, so Petitioner’s motion is denied. Following receipt of

the Response and a more detailed review of the case, the Court may re-consider

Petitioner’s request. Petitioner need not file another motion on this issue.

      Next, Petitioner seeks the Court’s leave for an increased page length from the

50-page limit he believes applies to the brief. However, petitions for the writ of

habeas corpus are not subject to a maximum page length under the Rules Governing

§ 2254 Cases, the Local Rules for the Eastern District of Michigan, or the Federal

Rules of Civil Procedure. See Williams-El v. Bouchard, No. 2:05-cv-70616, 2008

WL 660015, at *1 (E.D. Mich. Mar. 10, 2008) (unpublished). As it is unnecessary

for Petitioner to obtain leave from this Court to file a brief in excess of fifty pages,

this motion is denied as moot.




                                           2
      Finally, because Respondent has not yet filed an answer to the petition, the

request for an evidentiary hearing is premature. See Rules Governing § 2254 Cases,

Rule 8 (“the judge must review the answer, any transcripts and records . . . and any

[other applicable] materials . . . to determine whether an evidentiary hearing is

warranted”); 28 U.S.C. § 2254(e)(2).

      Accordingly, the Court denies Petitioner’s motion for an evidentiary hearing.

The Court will bear in mind Petitioner’s request if further development of the record

is necessary for the proper resolution of this matter. Petitioner need not file another

motion on this issue.

      For the foregoing reasons,

      Petitioner’s motion for appointment of counsel (Docket No. 3) is DENIED

WITHOUT PREJUDICE.

      Petitioner’s motion for increased page limit (Docket No. 4) is DENIED AS

MOOT.

      Petitioner’s motion for an evidentiary hearing (Docket No. 5) is DENIED

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: June 12, 2019


                                          3
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 12, 2019, by electronic means and/or ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         4
